Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance of the claim is the provision of the first closed head end has a first surface for mating with the recess of the housing assembly, and a second surface adjacent the recessed portion; 15the second end of the body has a first surface adjacent the recessed portion and a second surface, the first surface of the second end of the body comprising at least two repeats of a sequence of a first radiused edge, a flat, and a second radiused edge; and the recessed portion is defined between the second surface of the first closed 20and the first surface of the second end of the body and has at least a first axially extending groove and a second axially extending groove, the first and second axially extending grooves each aligned with the flats of the first surface of the second end of the body; a shaft having a first end and a second end, the first end attached to the second 25surface of the second end of the body and a second end connected to a gear having at least one tooth; {00906849.DOCX 2}DKT18087A17 a spring surrounding the shaft and adjacent the second surface of the second end of the body for biasing the first closed head end towards the recess of the housing assembly; a pin received within a bore of the rotor assembly and perpendicular to the body of the 5lock pin, having a first end spring biased towards the at least two axially extending grooves in the recessed portion in a vane phaser is not taught nor rendered obvious over the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 26, 2022